HEDRICK, Judge.
The defendant first contends that since his children had never been residents of the State of North Carolina the clerk of the superior court lacked jurisdiction to enter the order dated 11 June 1969 regarding their support. We do not agree.
G.S. 1-247 (now G.S. 1A-1, Rule 68.1 (a)) in pertinent part provided:
“A judgment by confession may be entered for alimony or for support of minor children, and when the same shall have been entered as provided by this article, such judgment shall be binding upon the defendant, and the failure of the defendant to make any payments, as required by such judgment, shall, upon proper cause shown to the court, subject him to such penalties as may be adjudged by the court. ...”
Nonresidents have the right to bring an action in our courts as one of the privileges guaranteed to citizens of the several states by the Constitution of the United States, Article IV, Section 2. Howle v. Express, Inc., 237 N.C. 667, 75 S.E. 2d 732 (1953) ; Bank v. Appleyard, 238 N.C. 145, 77 S.E. 2d 783 (1953); Thomas v. Thomas, 248 N.C. 269, 103 S.E. 2d 371 (1958).
In Thomas v. Thomas, supra, Denny, J., later C.J., quoted with approval from Goodman v. Goodman, 15 N.J. Misc. 716, 194 A 866, as follows:
“ ‘So far as jurisdiction over the defendant is concerned, the cause of action differs in no respect from a creditor’s cause of action for collection of an ordinary debt. * * *
“ ‘The common-law obligation of a man to support his wife follows him wherever he goes, and if he comes to New Jersey he is liable also for the support of his children under our statutory provisions. If this court secures jurisdiction over his person, or seizes his property located in this State, it may enforce both of these obligations against his person or his property as the case may be, whether wife or children be domiciled in New Jersey or elsewhere. . . . ’ ”
We think it is clear that having obtained in personam jurisdiction of the defendant, the clerk had jurisdiction to enter an *399order providing for the support of the defendant’s children even though the children were nonresidents of the State.
The defendant next contends that the “confession of judgment signed by the defendant, Charles D. Whitehead, was fatally defective in that the defendant failed to state the amount for which the judgment may be entered,” and that the order of the assistant clerk of the superior court entered pursuant thereto is void. In Pulley v. Pulley, 255 N.C. 423, 121 S.E. 2d 876 (1961), the North Carolina Supreme Court held that where a husband ratifies, accepts, or acquiesces in a decree of alimony by confession, he is estopped, in absence of a showing of fraud, mistake or oppression, to challenge the validity of the judgment on the grounds of informalities or irregularities in either the confession of judgment or the decree itself.
In the present case the defendant does not contend that there was any fraud, mistake or oppression regarding the entry of the judgment dated 11 June 1969; moreover, there is evidence in the record that he ratified, accepted and acquiesced in the judgment by making payments into the office of the clerk pursuant thereto.
The record reveals that on 1 and 2 September 1970 the defendant moved in the District Court of Edgecombe County to have the order of the Clerk of Superior Court of Edgecombe County, dated 11 June 1969, vacated and set aside on the grounds that the clerk lacked jurisdiction to enter the order and that the order was void because the “Confession of Judgment” upon which it was based did not meet the requirements of G.S. 1-247, 248 and 249 (now G.S. 1A-1, Rule 68.1).
On 1 March 1971, the court entered an order denying the defendant’s motions, and the defendant appealed to this Court. The record on appeal was not docketed in the Court of Appeals until 16 August 1971 which is more than 150 days from the date of the order from which the defendant undertook to appeal. This appeal is dismissed for failure of the defendant to docket the record on appeal within the time prescribed by Rule 5 of the Rules of Practice in the Court of Appeals. Church v. Cheek, 8 N.C. App. 581, 174 S.E. 2d 650 (1970); Osborne v. Hendrix, 4 N.C. App. 114, 165 S.E. 2d 674 (1969).
We hold the defendant is now estopped to deny the validity of the order requiring him to support his three children at the rate of $100.00 per month.
*400That portion of the order appealed from which states:
“It Is Further Ordered and Adjudged that should Charles D. Whitehead fail or neglect to make any of the payments as aforesaid, or any part thereof, then and in that event, on the affidavit of the plaintiff showing such noncompliance and default on the part of the defendant, an Order of Commitment shall be issued to the Sheriff of Edgecombe County, or to the Sheriff of the County where the defendant may be found directing such Sheriff to detain the defendant in custody in the County Jail of such county until he shall have paid such portion of the support payments as shall have accrued from the date of this Judgment and remains unpaid at the time of such commitment, or until he shall have otherwise been discharged according to law.”
is erroneous and must be stricken for it provides for the imprisonment of the defendant without notice and hearing. For the reasons stated, the order appealed from is modified and affirmed.
Modified and affirmed.
Chief Judge Mallard and Judge Graham concur.